DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 12/20/2021 for application number 16/672,633. 
Claims 1, 4-8, 11-15 and 18-20 are pending.  Claims 1, 8 and 15 are independent claims.  Claims 2-3, 9-10 and 16-17 have been cancelled.

Claim Objections
Claims 4, 11 and 18 are objected to because of the following informalities:  their parent claims 2, 9 and 18 have been cancelled, respectively.  Appropriate correction is required.

Response to Amendments
Applicants’ amendments to claims 16 and 17 have been fully considered, and persuasive.  Therefore, Examiner withdraws the claim objections to the claims.

Response to Arguments
Applicants’ arguments to independent claims 1, 8 and 15 have been fully considered, but are moot because the claims were newly added by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 8 and 15, and their 

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Torok et al. (US Patent 9,324,322; hereinafter Torok) in view of Parilov (US Patent Application 2016/0005410; hereinafter Parilov).

As to independent claim 1, Torok discloses a computer-implemented method comprising:
receiving, by one or more processors, a first external audio external to a media player that a user is listening to [Col 7, line 65 – Col 8, line 3 - FIG. 4 is a flow chart illustrating an example algorithm for implementing the steps shown in FIG. 1 on the ASR device 200 in FIG. 2. At the start 410, the system generates an output 420 corresponding to operation of a device by a user and receives audio input 422 corresponding to the audio of the user's present environment];
detecting, by one or more processors, a first interruption action from the user of the media player [Col 12, lines 39-46 - the speaker recognition engine 692 may be programmed to trigger an event in response to specific known voices];
automatically buffering, by one or more processors, the first external audio [Col 10, lines 1-13 - if the AFE 250 processes both the speech and noise components together, providing a single processed audio feed as output, that processed audio is stored in the FIFO buffer 646. The duration of processed audio held in the buffer 646 is preferably at least a few seconds, as this data will later be used to create new acoustic fingerprints/models];
generating, by one or more processors, a first acoustic fingerprint, based on the first external audio, which identifies the first external audio [Col 12, lines 52-60 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage (244). FIG. 9 expands on how a new fingerprint/model is created. The audio interruption data currently stored (730) in the FIFO buffer 646 is automatically analyzed to isolate the acoustic signature of the audio interruption (950) and determine whether an acoustically distinct audio interruption occurred (952) immediately prior to the voice command]; and
saving, by the one or more processors, the first acoustic fingerprint to a database [Col 12, lines 52-56 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage];
receiving, by one or more processors, a second external audio [Fig. 4, Col 8, lines 7-11 – The audio input may originate with the audio capture device 212, or as noted earlier, may be received from somewhere else such as a peripheral or a network connection via input/output device interfaces 202 - Examiner notes that Fig. 4 and 7 show a loop where the process determines whether the audio interruption is new by matching with stored acoustic fingerprints];
determining, by one or more processors, that the second external audio matches the first acoustic fingerprint [Col 10, lines 18-24 - If the acoustic fingerprint engine 242 determines (434 "Yes") that an audio interruption matches an acoustic fingerprint/model stored in the fingerprint storage 244, any of several modification actions may be undertaken depending upon the action or actions associated with the acoustic fingerprint/model, a context-based rule set, and/or user preferences (460)];
responsive to the second external audio matching the first acoustic fingerprint, interrupting, by one or more processors, the media player [Col 10, lines 46-60 - the audio output volume may be attenuated or increased, or audio output may be muted or paused. Which modification is made may be based upon a user setting, may be uniform for all events, or may be event dependent]:
saving, by one or more processors, the second external audio to the database [Col 13, lines 28-35 - If a distinctive audio interruption is isolated (952 "Yes"), the corresponding noise data (e.g., noise feature vectors) may be used to generate (954) an acoustic fingerprint/model, which is then stored (956) in fingerprint storage 244];
updating, by one or more processors, the first acoustic fingerprint based on the second external audio [Col 13, lines 38-56 - Along with storing the new signature, an event may be triggered modifying the output (460), including, among other things, suspending notifications, pausing, muting, loudening or attenuating the output. Whether the output is loudened, attenuated, muted or paused might depend upon the voice command used to trigger (742) the storage (956) of the new noise.  For example, if a user says "pause" upon hearing a new noise, the device 600 will store (956) the acoustic fingerprint of the distinctive noise (if any) that the user heard before saying "pause," pause output, and note in fingerprint storage 244 that the "pause" action should be taken if the fingerprint/model is detected again in the future]; and
Torok does not appear to teach explicitly:
updating, by one or more processors, a list of acoustic fingerprints including the first acoustic fingerprint in the database.
However, Parilov teaches in the same field of endeavor:
updating, by one or more processors, a list of acoustic fingerprints including the first acoustic fingerprint in the database [Para 0024 - at regular time intervals, the server 12 transmits updates to the audio FP database and metadata to the client device 11.sub.1 which are stored in the FP database storage 23. In another embodiment, the server 12 transmits these updates at irregular time intervals. For instance, the client device 11.sub.1 may request the transmission of the updates from the server 12 whenever the client device 11.sub.1's processor 30 indicates that an update to the FP database and the metadata is needed].
It would have been obvious to one of ordinary skill in art, having the teachings of Torok and Parilov at the time of filing, to modify a method for automatic volume attenuation for speech enabled devices disclosed by Torok to include the concept of audio fingerprinting and database searching for audio identification disclosed by Parilov to overcome requirements that a large static database of music be previously generated and maintained, they cannot be used to identify audio content other than music, and/or they are not sufficiently robust to unpredictable ambient or environmental noise [Parilov, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of audio fingerprinting and database searching for audio identification disclosed by Parilov to overcome requirements that a large static database of music be previously generated and maintained, they cannot be used to identify audio content other than music, and/or they are not sufficiently robust to unpredictable ambient or environmental noise [Parilov, Para 0004].

As to dependent claim 4, Torok and Parilov disclose the computer-implemented method of claim 2.
Torok further teaches: further comprising:
[Col 14, lines 42 – 45 - the device 600 may provide the user feedback when instructed to store a new noise, such as an affirmative beep or negative beep to indicate that a distinctive sound was or was not successfully stored].

As to dependent claim 5, Torok and Parilov disclose the computer-implemented method of claim 2.
Torok further teaches: further comprising:
receiving, by one or more processors, a second external audio;
determining, by one or more processors, that the second external audio does not match the first acoustic fingerprint;
detecting, by one or more processors, a second interruption action from the user who is listening to a media player and reacts to the second external audio;
generating, by one or more processors, a second acoustic fingerprint, based on the second external audio, which identifies the second external audio; and
saving, by the one or more processors, the second acoustic fingerprint to the database [Fig. 7 – Examiner notes that steps from 422-460 teaches the steps in the claim.]

As to dependent claim 6, Torok and Parilov disclose the computer-implemented method of claim 2.
[Col 10, lines 46-60 - the audio output volume may be attenuated or increased, or audio output may be muted or paused. Which modification is made may be based upon a user setting, may be uniform for all events, or may be event dependent].

As to dependent claim 7, Torok and Parilov disclose the computer-implemented method of claim 2.
Torok further teaches:  wherein generating the first acoustic fingerprint comprises saving, by one or more processors, the first external audio to the database [Col 12, lines 52-56 - If a voice or other user command is received to store a new audio interruption (742 "Yes"), then a new fingerprint/model is created and added (748) to fingerprint storage].

As to independent claims 8 and 15, the claims are substantially similar to claim 1 and are rejected on the same ground.  

As to dependent claim 9, the claim is substantially similar to claim 2 and is rejected on the same ground.  

As to dependent claims 10, 16 and 17, the claims are substantially similar to claim 3 and are rejected on the same ground.  

As to dependent claims 11 and 18, the claims are substantially similar to claim 4 and are rejected on the same ground.  

As to dependent claims 12 and 19, the claims are substantially similar to claim 5 and are rejected on the same ground.  

As to dependent claims 13 and 20, the claims are substantially similar to claim 6 and are rejected on the same ground.  

As to dependent claim 14, the claim is substantially similar to claim 7 and is rejected on the same ground.  

  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hedgecock (US PGPUB 2017/0024441) teaches a system and method for detecting songs in a continuous audio stream.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176